Citation Nr: 1825010	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  06-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico. Jurisdiction now resides with the RO in Winston-Salem, North Carolina.

This matter was previously before the Board in September 2008, August 2010, and September 2011, wherein the previously denied claim was reopened and remanded for additional development. A September 2012 Board decision denied service connection for a lumbar spine disability on the merits. Subsequently, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In an August 2013 Order, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated and remanded the September 2012 decision back to the Board.

The matter was thereafter remanded by the Board in December 2013 for further development in accordance with the JMR.

The matter was remanded in April 2017 in order to provide the Veteran's representative at the time, North Carolina Division of Veterans Affairs, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case. However, shortly following the Board's April 2017 remand, the Veteran executed a limited power of attorney appointing Kathy A. Lieberman as his attorney for his claim for entitlement to service connection for a lumbar spine disability.


FINDING OF FACT

The Veteran's lumbar spine disability did not have its onset in service, and is not otherwise the result of a disease or injury in active military service.




CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met. 38 U.S.C. §§ 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for listed chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.  

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'" Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical causation or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his current lumbar spine disability is the result of an in-service injury that occurred when he fell from a pole and hurt his back.

The Veteran's service treatment records reflect that he reported low back pain on a few occasions. In May 1987, he was assessed with chronic low back pain. He was placed on a limited profile in April and May 1987 due to his low back pain. In August 1987 he reported low back pain since falling from a pole two months earlier. Later in August 1987 he reported a dull ache in the low back area. An assessment of mechanical back pain was indicated. In April 1989 he reported pain in the sacroiliac area. He denied injury or recent physical exertion. An assessment of sacroiliitis was indicated and he was again put on a limited profile. However, X-rays were normal and nothing was noted on the Veteran's October 1991 discharge examination.

Following the Veteran's discharge from service, the record reflects that he worked for a company from May 1993 to September 1993, but was terminated because his duties posed a constant danger to his health. They based the decision on symptoms that occurred during service, to include pain in the arm, back, and abdomen. He then applied for the position of letter carrier with the United States Postal Service in July 1994. With respect to previous injuries, he indicated that he injured his right arm bicep after falling from a pole. He also noted that he underwent an X-ray of the back during service. He endorsed having a past history of chronic cough, hemorrhoids, hernia, back injury, skin condition, and allergies, among other ailments. However, he was not found to be medically qualified for the position. Health records accompanying the application note that he had an active left inguinal hernia. He was scheduled for repair, but that was not completed at that time. As such, the examiner noted that the Veteran was not suitable for the position.

In a statement dated in August 1994, a personal specialist for the United States Postal Service noted that the Veteran was found to be medically unsuitable for the position of carrier by the medical officer. It was noted that his condition was not compatible with the strenuous activities required for the position, including heavy lifting, pushing, pulling, repetitive stretching, reaching, and carrying.

On VA examination in January 1995, the Veteran reported that he fell down from a light pole during service, leading to injuries to the right arm, bilateral thighs, and also the back. He indicated that he experienced recurring back pain needing physical therapy and Motrin several times. An X-ray of the lumbar spine was normal. After physical examination, the examiner diagnosed paravertebral myositis.

The record reflects that the Veteran reapplied for the position of letter carrier in 1996 after undergoing hernia repair. At that time, no problems with the spine were found on examination. No physical limitations for the positions were found, and he was deemed medically qualified.

Records from the United States Postal Service reflect that the Veteran reportedly sustained a workplace injury in April 2004. He indicated that his low back was struck by a door while exiting backwards from his vehicle. After the injury, he continued to finish his route, but reported the accident when he arrived back at the office. He was sent for X-rays and given medication.

An investigative report into the injury reflects that the Veteran was also involved in a motorcycle accident later in April 2004. He stated that he crashed into the back of a pickup truck, but managed to jump backwards off of his motorcycle and land on his feet.

A May 2004 report from private physician Dr. V. notes lumbar disc herniation, while a May 2004 lumbar spine magnetic resonance imaging (MRI) study revealed central posterior herniation L5-S1 and L4-5.

Social Security Administration records reflect that the Veteran was found to be disabled as of April 2004 due to severe impairments including herniation at the L4-L5 and L5-S1 level, left S1 radiculopathy, bilateral carpal tunnel syndrome, lumbosacral radiculitis, adjustment disorder, and major depressive disorder. The disability determination report reflects that the injury reports following the Veteran's workplace accident were considered. The Veteran's in-service back complaints were not discussed in the report.

A January 2005 VA outpatient treatment report reflects active problems of low back pain and disc disease, L5-S1. A history of sacroiliitis in 1988 to 1989 was also noted.

The Veteran applied for disability retirement from his work in May 2006. On his application, he indicated that he became disabled from his position in April 2004 due to his lumbar spine disability.

A November 2006 statement from the Office of Personnel Management reflects that the Veteran's application for disability retirement was approved.

A medical report from Dr. V. dated in January 2008 reflects that the Veteran suffered from a low back injury at work in April 2004. She noted that the Veteran was evaluated at her office a week after the injury. At that time, he was diagnosed with left lumbosacral radiculitis, lumbosacral back myositis, lumbosacral back muscle spasms, and cervicodorsal back myositis. X-rays revealed minimal osteoarthritis with mild discogenic disease at the L5-S1 level. He was seen for recurrence of back pain in February 2005 after he experienced a piercing sensation and tightness in the low back region associated with muscle spasm while driving a post office vehicle on light duty status. He was re-evaluated in March 2006 for additional complaints of back pain. She noted that a July 2006 MRI revealed discogenic disease at L4-L5/L5-S1 with left paracentral disc protrusion at L5-S1 and central disc protrusion at L4-L5 level. In August 2007, an MRI revealed small central disc protrusion at L4-L5 and circumferential annular bulge at L5-S1 and lumbar spondylosis. Diagnostic impressions of lumbosacral back contusion, back strain, myositis, and disc herniations were indicated.

Dr. V. indicated that a review of the history, physical examination, and diagnostic tests pointed to the conclusion that the Veteran's musculoskeletal condition was the product of the work accident he sustained in April 2004 and recurrent injury in February 2005.

A November 2008 report from private physician Dr. O. reflects that the Veteran had a diagnosis of osteoarthritis and low back discogenic disease. The examiner noted that the Veteran reported that he initially injured his back while in service when he fell from a light post. Dr. O. noted that falling from that height and receiving such an impact on his column had caused direct damage and subsequent degeneration to his column, back problems, alignment problems, and disc herniation and bulging. He noted that, after considering the evidence of record, the Veteran's back problems are more likely than not a result of the accident he had while in service.

On VA examination in March 2010, the examiner indicated that he reviewed the Veterans claims file and noted all the Veteran's complaints of low back pain in service. The Veteran reported that he had experienced low back pain since he fell from a pole in service. After eliciting a complete medical history and conducting a physical examination, to include X-rays, the examiner diagnosed herniated L4-5 and L5-S1 discs. The examiner opined that the Veteran's lumbar disc disease was less likely than not secondary to complaints and symptoms noted during service. The examiner noted that there were no complaints of back pain until 2005, after the Veteran suffered the workplace accident in 2004.

On VA examination in January 2011, the examiner indicated that she reviewed the Veteran's claims file, including service treatment records and post service treatment records. After this review, she found it less likely than not that the Veteran's lumbar spine disability was caused by or a result of the injury he sustained during service. In so finding, the examiner noted that the claims file clearly documented a work-related injury in 2004. The degenerative disc disease and radiculopathy were clearly indicated in the reports surrounding the accident to be related to the 2004 injury. There was no mention of a pre-existing lumbar condition. In addition, the October 1991 in-service examination was negative for presence of a lumbar spine disability. The examiner saw no evidence that the Veteran's current lumbar condition was related to service.

In May 2012, the Veteran's claims file was reviewed by the VA physician who conducted the 2011 VA examination. The examiner noted that the Veteran's claim was discussed at length with a board-certified rehabilitative medicine physician. She noted the Veteran's complaints of lumbar spine pain in service, as well as Dr. O's report of injury in service. The examiner also noted the report of VA examination in January 1995 and the report of workplace injury in April 2004. She further noted the Veteran's report that he required an inguinal hernia repair before he was accepted as a letter carrier.

After a complete review, the examiner continued her assessment that the Veteran's lumbar spine disability was less likely than not caused by or a result of an injury sustained during active duty service. She noted that the Veteran's degenerative disc disease of the lumbar spine with radiculopathy occurred after the workplace accident. In addition, the Veteran was also involved in a motorcycle accident in 2004. She found that the Veteran's lumbar condition was clearly related to the workplace injury, and there were no available medical records that indicated that his current lumbar spine disability was related to service.

An addendum opinion was sought from the same examiner in April 2013. The examiner noted the Veteran's current diagnosis of degenerative disc disease/degenerative joint disease of the lumbar spine. The examiner also noted that the Veteran's December 2006 X-ray did not note diagnosis of any sacroiliitis and showed an impression of normal sacroiliac joints. She then noted that sacroiliitis is an inflammation and not any degenerative joint disease or degenerative disc disease. The examiner opined that the Veteran's in-service diagnosis of sacroiliitis was not caused by or a result of an early manifestation or arthritis, or could be considered to be arthritis because there was no relationship between sacroiliitis, that is inflammation of the sacroiliac joint, and the development of degenerative disc disease or degenerative joint disease of the lumbar spine. She noted that medical literature supported the opinion that they were separate and unrelated conditions. The examiner also noted that following service, the April 2004 accident, and the diagnosis of arthritis, a December 2006 X-ray noted the sacroiliac joints were normal.

VA treatment records since the April 2014 addendum opinion continue to show degenerative disc disease and persistent back pain. The most recent lumbar spine X-ray, from February 2015, showed the spine was normally aligned with the disc spaces will maintained except for mild narrowing of the L5-S1 interspace. Small anterior spurs were seen. No compression or other abnormality was noted. The impression was degenerative disc disease L5-S1 and mild spondylosis.

The foregoing evidence establishes that the Veteran has a current lumbar spine disability, recently diagnosed as degenerative disc disease L5-S1 and mild spondylosis. However, the evidence does not support a finding that such disability is medically related to service.

Notably, although complaints of lumbar spine pain were noted in service, the Veteran was only assessed with sacroiliitis and mechanical low back pain, and no lumbar spine disability was indicated in service after 1989 or on examination in October 1991. After service, only a finding of paravertebral myositis - or general muscle inflammation - was indicated on VA examination in 1995. X-rays were normal and there was no indication of arthritis or disc herniation. There were no complaints or indication of treatment for many years following this examination. The April 2014 addendum opinion specifically noted that the in-service diagnosis of sacroiliitis was not caused by or a result of an early manifestation or arthritis, or could be considered to be arthritis because there was no relationship between sacroiliitis, that is inflammation of the sacroiliac joint, and the development of degenerative disc disease or degenerative joint disease of the lumbar spine. The examiner also noted that following the diagnosis of osteoarthritis the Veteran's sacroiliac joints were found to be normal. There was no definitive diagnosis of lumbar spine disability until after the April 2004 workplace injury.

As such, there is no evidence arthritis manifested to a compensable degree within one year of the Veteran's separation from service. Thus, service connection cannot be established on a presumptive basis under 38 U.S.C. § 1112; 38 C.F.R. § 3.307.

The Board also notes that the record includes competing opinions as to whether the Veteran's current lumbar spine disability is related to the in-service injury. While private physician Dr. O has suggested a relationship, the January 2011, May 2012, and April 2014 VA examiner found it less likely than not that the Veteran's current lumbar spine disability was incurred in service.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the January 2011, May 2012, and April 2014 VA examiner's opinion-to the effect that the examiner found that there was less likely than not a relationship between the Veteran's lumbar spine disability and service-the most probative on this point. In so finding, the Board notes that the examination reports reflect a complete and thorough examination of the Veteran and review of the claims file. The physician provided a specific rationale for this opinion, showing consideration of the Veteran's history and the medical evidence of record -to specifically include the medical reports involving the April 2004 workplace injury. The rationale underlying the opinion is reasonable and consistent with the evidence of record. 

By contrast, Dr. O. did not appear to have access to the Veteran's entire claims file in formulating his opinion. While he indicated that he reviewed the medical records, he did not indicate which medical records were reviewed or note that he had access to the Veteran's service treatment records. In addition, Dr. O. only addressed the Veteran's self-reported history of injury in service, and did not comment on the Veteran's well-documented workplace injury or associated medical reports indicating clear onset of injury at that time. 

As the Board finds the opinion of the January 2011, May 2012, and April 2014 VA examiner is entitled to greater probative weight, it follows that the most persuasive medical opinion evidence on the medical nexus question weighs against the claim.

In addition to the medical evidence, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf. However, none of this evidence provides a basis for allowance of the claim.

The Board notes that the Veteran is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in- service injury, and his own symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). As indicated, the Veteran has asserted continuity of lumbar spine symptoms since the initial in-service injury. However, such assertions must be considered in light of the medical and other evidence of record. Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there are no records to support the Veteran's assertions of continuity of symptoms up to the current diagnosis in 2004. Rather, as noted above, outside of the diagnosis of myositis in 1995, no further lumbar spine complaints were noted in service or within the first few years following discharge from service. The diagnosis of degenerative disc disease did not appear in the Veteran's treatment records until after the April 2004 workplace injury. The in-service diagnosis of sacroiliitis was not an early manifestation of arthritis or caused arthritis as it was inflammation of the sacroiliac joints that has since resolved. The contemporaneous medical records discussing the April 2004 injury do not reference any prior history of lumbar spine disability. 

The Board also points out that, in rendering the probative opinion on the question of medical nexus, the 2011, 2012, and 2014 VA examiner clearly considered all pertinent evidence of record-to include the Veteran's assertions of continuity of lumbar spine symptoms since service-and still rendered a medical opinion that is adverse to the claim. In so finding, the examiner pointed out that the evidence of record clearly points to the onset of the Veteran's lumbar spine disability as the workplace injury in 2004. 

As such, the Board finds that the Veteran's assertions as to continuity of symptoms are outweighed by competent, probative evidence, to include the probative medical opinion evidence on the question of whether there exists a medical nexus between such current lumbar spine disability and service.

Furthermore, to whatever extent the Veteran and/or his representative attempt to directly establish a nexus between current lumbar spine disability and service on the basis of lay assertions, alone, such attempt must fail. As noted, the Board finds unpersuasive the Veteran's assertions of continuity of lumbar spine symptoms since service. Significantly, questions of medical diagnosis and etiology of a medical disability such as that for which service connection is sought are matters within the province of trained medical professionals. Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative are competent to render a probative (i.e., persuasive) opinion on such a medical matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge). Hence, the lay assertions as to medical nexus are of limited probative value.

In this case, the in-service diagnosis of sacroiliitis was not an early manifestation of arthritis, nor did it cause arthritis, and has since resolved. The current lumbar spine disability was not noted in service or within the presumptive period. To be present to a degree of 10 percent, X-ray evidence of the arthritis would be required. There have been no reports of any X-rays within a year of separation and the January 1995 X-ray was normal. Thus, service connection cannot be established by continuity of symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


